             Case 2:19-mj-00882-DJA Document 16 Filed 01/22/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     TIFFANY L. NOCON
 3   Assistant Federal Public Defender
     California State Bar No. 301547
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Tiffany_Nocon@fd.org

 7   Attorney for Vincent S. Clardy

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:19-MJ-882-DJA-1
12                  Plaintiff,                            STIPULATION TO CONTINUE
13                                                        TRIAL BRIEF, WITNESS LIST
             v.
                                                          DEADLINES AND TRIAL DATES
14   VINCENT S. CLARDY,                                   (First Request)
15                  Defendant.
16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Tiffany L. Nocon, Assistant Federal Public Defender, counsel for Vincent S. Clardy, that
21   the trial brief and witness list deadlines currently scheduled for February 24, 2020, be vacated
22   and set to March 9, 2020, and that the trial currently scheduled for February 26, 2020 at 10:00
23   am, be vacated and set March 11, 2020.
24           The Stipulation is entered into for the following reasons:
25           1.     Counsel for the defendant needs additional time to conduct investigation in this
26   case.
           Case 2:19-mj-00882-DJA Document 16 Filed 01/22/20 Page 2 of 4




 1          2.      The defendant is not incarcerated and does not object to the continuance.
 2          3.      The parties agree to the continuance.
 3          4.      Additionally, denial of this request for continuance could result in a miscarriage
 4   of justice. The additional time requested by this Stipulation is excludable in computing the time
 5   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 6   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
 7   Section 3161(h)(7)(B)(i), (iv).
 8          This is the first stipulation to continue filed herein.
 9          DATED this 22 day of January, 2020.
10    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
11
      By /S/ Tiffany L. Nocon                           By /s/ Rachel Kent
12
      TIFFANY L. NOCON                                  RACHEL KENT
13    Assistant Federal Public Defender                 Special Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
             Case 2:19-mj-00882-DJA Document 16 Filed 01/22/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-MJ-882-DJA-1
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     VINCENT S. CLARDY,
 7
                    Defendant.
 8
 9
10                                        FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to conduct investigation in this
14   case.
15           2.     The defendant is not incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     Additionally, denial of this request for continuance could result in a miscarriage
18   of justice. The additional time requested by this Stipulation is excludable in computing the time
19   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
20   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
21   Section 3161(h)(7)(B)(i), (iv).
22
23                                     CONCLUSIONS OF LAW
24           The ends of justice served by granting said continuance outweigh the best interest of the
25   public and the defendant in a speedy trial, since the failure to grant said continuance would be
26   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
                                                        3
             Case 2:19-mj-00882-DJA Document 16 Filed 01/22/20 Page 4 of 4




 1   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 2   account the exercise of due diligence.
 3           The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 4   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title 18,
 5   United States Code, § 3161(h)(7)(B)(i), (iv).
 6                                              ORDER

 7           IT IS FURTHER ORDERED that trial briefs, proposed voir dire questions, proposed
 8   jury instructions, and a list of the Government’s prospective witnesses must be electronically
 9   submitted to the Court by the 9th day of March 2020.
10           IT IS FURTHER ORDERED that the trial currently scheduled for February 26, 2020,
11                  10:00
                        00 a.m.
     at the hour of 10:30  a.m., be vacated and continued to March 11, 2020 at the hour of ___:___
                                                                                           10:00
12   __.m.
     a.m.
             DATED this 24th day of January, 2020.
13            DATED this ____ day of January, 2020.
14
15                                                   UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                       4
